Name: 2009/307/EC: Council Decision of 30Ã March 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Deutsche Bundesbank
 Type: Decision
 Subject Matter: monetary economics;  EU institutions and European civil service;  labour market;  Europe;  accounting
 Date Published: 2009-04-02

 2.4.2009 EN Official Journal of the European Union L 90/22 COUNCIL DECISION of 30 March 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Deutsche Bundesbank (2009/307/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27(1) thereof, Having regard to Recommendation ECB/2009/3 of the European Central Bank of 16 February 2009 to the Council of the European Union on the external auditors of the Deutsche Bundesbank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Deutsche Bundesbank will end after the audit for the financial year 2008. It is therefore necessary to appoint an external auditor from the financial year 2009. (3) The Deutsche Bundesbank has selected Ernst & Young AG WirtschaftsprÃ ¼fungsgesellschaft Steuerberatungsgesellschaft as its external auditor for the financial years 2009 to 2014. (4) The Governing Council of the ECB recommended that Ernst & Young AG WirtschaftsprÃ ¼fungsgesellschaft Steuerberatungsgesellschaft should be appointed as the external auditor of the Deutsche Bundesbank for the financial years 2009 to 2014. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and amend Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(2) of Decision 1999/70/EC shall be replaced by the following: 2. Ernst & Young AG WirtschaftsprÃ ¼fungsgesellschaft Steuerberatungsgesellschaft is hereby approved as the external auditor of the Deutsche Bundesbank for the financial years 2009 to 2014.. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 March 2009. For the Council The President P. BENDL (1) OJ C 43, 21.2.2009, p. 1. (2) OJ L 22, 29.1.1999, p. 69.